EXHIBIT 10.5



SUBSCRIPTION AGREEMENT




WaferGen Bio-systems, Inc.
Bayside Technology Center
46531 Fremont Blvd.
Fremont, CA  94538


This Subscription Agreement (this “Agreement”) has been executed by the
subscriber set forth in the signature page attached hereto (the “Subscriber”) in
connection with the private placement offering (the “Offering”) of a minimum of
3,200,000 and a maximum of 6,400,000 units of securities (the “PPO Units”)
issued by WaferGen Bio-systems, Inc., a Nevada Corporation (the “Company”), at a
purchase price of $1.25 per PPO Unit.  Each PPO Unit consists of (i) one share
of the Company’s common stock, par value $0.001 per share (“Common Stock”), and
(ii) a warrant, substantially in the form of Exhibit D to the Memorandum (as
defined below) (the “Warrants”), representing the right to purchase 30% of one
share of Common Stock, exercisable for a period of five years at an exercise
price of $2.00 per whole share; and in the event the Offering is oversubscribed,
the Company may, in its discretion, sell up to 1,600,000 additional Units at the
same purchase price per Unit.  This subscription is being submitted to you in
accordance with and subject to the terms and conditions described in this
Agreement and the Confidential Private Placement Memorandum of the Company dated
May 18, 2009, as amended and supplemented from time to time, including all
attachments, schedules and exhibits thereto (the “Memorandum”), relating to the
Offering.
 
The PPO Units being subscribed for pursuant to this Agreement have not been
registered under the Securities Act of 1933, as amended (the “Securities
Act”).  The Offering is being made on a “best efforts” basis to “accredited
investors,” as defined in Regulation D under the Securities Act, and non-”U.S.
persons,” as defined in Regulation S under the Securities Act.  The Company
reserves the right, in its sole discretion and for any reason, to reject any
Subscriber’s subscription in whole or in part, or to allot less than the number
of PPO Units subscribed for.
 
The undersigned acknowledges receipt of a copy of the Registration Rights
Agreement, substantially in the form of Exhibit C to the Memorandum (the
“Registration Rights Agreement”).
 
The closing of the Offering (the “Closing;” and the date on which such Closing
occurs hereinafter referred to as the “Closing Date”) shall be at the offices of
Morrison & Foerster LLP, as counsel to the Company, at 425 Market Street, San
Francisco, CA 94105 (or such other place as is mutually agreed to by the
Company).  The Company may conduct multiple closings for the sale of the PPO
Units until the termination of the Offering.  The Offering shall continue until
May 29, 2009, which date may be extended until June 30, 2009 by the mutual
agreement of the Company and the Company’s selling agent, and which date may
subsequently be further extended to a date not later than July 31, 2009 by the
mutual agreement of the Company and the Company’s selling agent.
 

 
1

--------------------------------------------------------------------------------

 



 
1. Subscription.  The undersigned Subscriber hereby subscribes to purchase the
number of PPO Units set forth on the signature page attached hereto, at an
aggregate price as set forth on such signature page (the “Purchase Price”),
subject to the terms and conditions of this Agreement and on the basis of the
representations, warranties, covenants and agreements contained herein.
 
2. Subscription Procedure.  To complete a subscription for the PPO Units, the
Subscriber must fully comply with the subscription procedure provided in this
Section on or before the Closing Date.
 
a. Transaction Documents.  On or before the Closing Date, the Subscriber shall
review, complete and execute the Omnibus Signature Page to this Agreement and
the Investor Certification, attached hereto as Appendix A (collectively, the
“Transaction Documents”), and deliver the Transaction Documents, together with a
check in the full amount of the Purchase Price, if paying by check, to the
Company’s selling agent as set forth on page 11 hereof.  Executed documents may
be delivered by facsimile or electronic mail (e-mail), if the Subscriber
delivers the original copies of the documents to the Company’s selling agent as
soon as practicable thereafter.
 
b. Purchase Price.  Simultaneously with the delivery of the Transaction
Documents as provided herein, and in any event on or prior to the Closing Date,
the Subscriber shall deliver to the Escrow Agent the full Purchase Price by wire
transfer of immediately available funds, if the Subscriber has not previously
delivered a check in the full amount of the Purchase Price to the Company’s
selling agent.
 
c. Company Discretion.  The Subscriber understands and agrees that the Company
in its sole discretion reserves the right to accept or reject this or any other
subscription for PPO Units, in whole or in part, notwithstanding prior receipt
by the Subscriber of notice of acceptance of this subscription.  The Company
shall have no obligation hereunder until the Company shall execute and deliver
to the Subscriber an executed copy of this Agreement.  If this subscription is
rejected in whole, or the offering of PPO Units is terminated, all funds
received from the Subscriber will be returned without interest or offset, and
this Agreement shall thereafter be of no further force or effect.  If this
subscription is rejected in part, the funds for the rejected portion of this
subscription will be returned without interest or offset, and this Agreement
will continue in full force and effect to the extent this subscription was
accepted.
 
3. Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Subscriber the following:
 
a. Organization and Qualification.  The Company is a corporation duly organized
and validly existing under the laws of the State of Nevada.  The Company has all
requisite power and authority to carry on its business as currently
conducted.  The Company is duly qualified to transact business in each
jurisdiction in which the failure to be so qualified would not reasonably be
expected to have a material adverse effect on the Company’s business, properties
or financial condition (a “Material Adverse Effect”).
 

 
2

--------------------------------------------------------------------------------

 



 
b. Authorization.  As of the Closing, all action on the part of the Company, its
board of directors, officers and existing stockholders necessary for the
authorization, execution and delivery of this Agreement, the Registration Rights
Agreement, the Warrant and the performance of all obligations of the Company
hereunder and thereunder shall have been taken, and this Agreement, the
Registration Rights Agreement and the Warrant, assuming due execution by the
parties hereto and thereto, will constitute valid and legally binding
obligations of the Company, enforceable in accordance with their respective
terms, subject to: (i) judicial principles limiting the availability of specific
performance, injunctive relief, and other equitable remedies and (ii)
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect generally relating to or affecting creditors’ rights.


c. Valid Issuance of the Common Stock and the Warrant.  The shares of Common
Stock and the Warrant, when issued, sold and delivered in accordance with the
terms of this Agreement for the consideration expressed herein, and the shares
of Common Stock underlying the Warrant, when issued and delivered in accordance
with the terms of the Warrant, shall be duly and validly issued and will be free
of restrictions on transfer directly or indirectly created by the Company other
than restrictions on transfer under this Agreement, the Registration Rights
Agreement and the terms of the Warrant and under applicable federal and state
securities laws.


d. Governmental Consents.  No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the offer, sale or issuance of the PPO Units, except
for the following: (i) the filing of such notices as may be required under the
Securities Act and (ii) the compliance with any applicable state securities
laws, which compliance will have occurred within the appropriate time periods
therefor.


e. Litigation.  There are no actions, suits, proceedings or investigations
pending or, to the best of the Company’s knowledge, threatened before any court,
administrative agency or other governmental body against the Company which
question the validity of this Agreement, the Registration Rights Agreement or
the Warrant, or the right of the Company to enter into any of them, or to
consummate the transactions contemplated hereby or thereby, or which would
reasonably be expected to have a Material Adverse Effect.  The Company is not a
party or subject to, and none of its assets is bound by, the provisions of any
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality which would reasonably be expected to have a Material Adverse
Effect.


f. Compliance with Other Instruments.  The Company is not in violation or
default of any provision of its Articles of Incorporation, each as in effect
immediately prior to the Closing, except for such failures as would not
reasonably be expected to have a Material Adverse Effect. Except as disclosed in
the Memorandum, the Company is not in violation or default of any provision of
any material instrument, mortgage, deed of trust, loan, contract, commitment,
judgment, decree, order or obligation to which it is a party or by which it or
any of its properties or assets are bound which would reasonably be expected to
have a Material Adverse Effect.  To the best of its knowledge, the Company is
not in violation or default of any provision of any federal, state or local
statute, rule or governmental regulation which would reasonably be

 
3

--------------------------------------------------------------------------------

 

expected to have a Material Adverse Effect.  The execution, delivery and
performance of and compliance with this Agreement, the Registration Rights
Agreement and the issuance and sale of the PPO Units, will not result in any
such violation, be in conflict with or constitute, with or without the passage
of time or giving of notice, a default under any such provision, require any
consent or waiver under any such provision (other than any consents or waivers
that have been obtained), or result in the creation of any mortgage, pledge,
lien, encumbrance or charge upon any of the properties or assets of the Company
pursuant to any such provision.


g. Certain Registration Matters.  Assuming the accuracy of the Subscriber’s
representations and warranties set forth in this Agreement and the Transaction
Documents, and the representations and warranties made by all other Subscribers
of PPO Units in the Offering, no registration under the Securities Act is
required for the offer and sale of the PPO Units by the Company to the
Subscriber hereunder.


h. No General Solicitation.  Neither the Company nor any person acting on behalf
of the Company has offered or sold any of the PPO Units by any form of general
solicitation or general advertising (within the meaning of Regulation D).


4. Representations and Warranties of the Subscriber.  The Subscriber represents
and warrants to the Company the following:
 
a. The Subscriber, its advisers, if any, and designated representatives, if any,
have the knowledge and experience in financial and business matters necessary to
evaluate the merits and risks of its prospective investment in the Company, and
have carefully reviewed and understand the risks of, and other considerations
relating to, the purchase of PPO Units and the tax consequences of the
investment, and have the ability to bear the economic risks of the investment.
 
b. The Subscriber is acquiring the PPO Units for investment for its own account
and not with the view to, or for resale in connection with, any distribution
thereof.  The Subscriber understands and acknowledges that the PPO Units, the
shares of Common Stock, the Warrants and the shares of Common Stock issuable
upon exercise of the Warrants (the “Warrant Shares”) have not been registered
under the Securities Act or any state securities laws, by reason of a specific
exemption from the registration provisions of the Securities Act and applicable
state securities laws, which depends upon, among other things, the bona fide
nature of the investment intent as expressed herein.  The Subscriber further
represents that it does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to any
third person with respect to any of the PPO Units, the shares of Common Stock,
the Warrant or the Warrant Shares.  The Subscriber understands and acknowledges
that the offering of the PPO Units pursuant to this Agreement will not be
registered under the Securities Act nor under the state securities laws on the
ground that the sale provided for in this Agreement and the issuance of
securities hereunder is exempt from the registration requirements of the
Securities Act and any applicable state securities laws.
 

 
4

--------------------------------------------------------------------------------

 



 
c. The Subscriber understands that no public market now exists, and there may
never be a public market for, the PPO Units, that an active public market for
the Company’s Common Stock does not now exist and that there may never be an
active public market for the shares of Common Stock sold in the Offering and the
shares of Common Stock underlying the Warrants sold in the Offering.
 
d. The Subscriber, its advisers, if any, and designated representatives, if any,
have received and reviewed information about the Company and have had an
opportunity to discuss the Company’s business, management and financial affairs
with its management.  The Subscriber understands that such discussions, as well
as any written information provided by the Company, were intended to describe
the aspects of the Company’s business and prospects which the Company believes
to be material, but were not necessarily a thorough or exhaustive description,
and except as expressly set forth in this Agreement, the Company makes no
representation or warranty with respect to the completeness of such information
and makes no representation or warranty of any kind with respect to any
information provided by any entity other than the Company.  Some of such
information includes projections as to the future performance of the Company,
which projections may not be realized, are based on assumptions which may not be
correct and are subject to numerous factors beyond the Company’s control.
 
e. As of the Closing, all action on the part of Subscriber, and its officers,
directors and partners, if applicable, necessary for the authorization,
execution and delivery of this Agreement and the Registration Rights Agreement
and the performance of all obligations of the Subscriber hereunder and
thereunder shall have been taken, and this Agreement and the Registration Rights
Agreement, assuming due execution by the parties hereto and thereto, constitute
valid and legally binding obligations of the Subscriber, enforceable in
accordance with their respective terms, subject to: (i) judicial principles
limiting the availability of specific performance, injunctive relief, and other
equitable remedies and (ii) bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect generally relating to or
affecting creditors’ rights.
 
f. The Subscriber either (i) is an “accredited investor” as defined in Rule 501
of Regulation D as promulgated by the Securities and Exchange Commission under
the Securities Act or (ii) is not a “U.S. Person” as defined in Regulation S as
promulgated by the Securities and Exchange Commission under the Securities Act,
and, in each case, shall submit to the Company such further assurances of such
status as may be reasonably requested by the Company.
 
g. The Subscriber, if a non-U.S. Person, agrees that it is acquiring the Shares
in an offshore transaction pursuant to Regulation S and hereby represents to the
Company as follows:
 
(i)           Subscriber is outside the United States when receiving and
executing this Subscription Agreement; and
 


 

 
5

--------------------------------------------------------------------------------

 



 
(ii)           Subscriber has not acquired the Shares as a result of, and will
not itself engage in, any “directed selling efforts” (as defined in Regulation
S) in the United States in respect of the Shares which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of the Shares; provided, however, that the Subscriber may sell or
otherwise dispose of the Shares pursuant to registration of the Shares under the
Securities Act and any applicable state and provincial securities laws or under
an exemption from such registration requirements and as otherwise provided
herein.
 
(iii)           The Subscriber understands and agrees that offers and sales of
any of the Shares prior to the expiration of a period of one year after the date
of transfer of the Shares under this Subscription Agreement (the “Distribution
Compliance Period”), shall only be made in compliance with the safe harbor
provisions set forth in Regulation S, pursuant to the registration provisions of
the Securities Act or an exemption therefrom, and that all offers and sales
after the Distribution Compliance Period shall be made only in compliance with
the registration provisions of the Securities Act or an exemption therefrom, and
in each case only in accordance with all applicable securities laws.
 
(iv)           The Subscriber understands and agrees not to engage in any
hedging transactions involving the Shares prior to the end of the Distribution
Compliance Period unless such transactions are in compliance with the Securities
Act.
 
(v)           The Subscriber hereby represents that it has satisfied itself as
to the full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the PPO Units or any use of this Subscription
Agreement, including: (a) the legal requirements within its jurisdiction for the
purchase of the PPO Units; (b) any foreign exchange restrictions applicable to
such purchase; (c) any governmental or other consents that may need to be
obtained; and (d) the income tax and other tax consequences, if any, that may be
relevant to the purchase, holding, redemption, sale or transfer of the PPO
Units. Such Subscriber’s subscription and payment for, and its continued
beneficial ownership of the PPO Units, will not violate any applicable
securities or other laws of the Subscriber’s jurisdiction.
 
h. The Subscriber or its duly authorized representative realizes that because of
the inherently speculative nature of investments of the kind contemplated by the
Company, the Company’s investment results may be expected to fluctuate from
month to month and from period to period and will, generally, involve a high
degree of financial and market risk that can result in substantial or, at times,
even total losses.
 
i. The Subscriber has adequate means of providing for its current and
anticipated financial needs and contingencies, is able to bear the economic risk
for an indefinite period of time and has no need for liquidity of the investment
in the PPO Units and could afford complete loss of such investment.
 

 
6

--------------------------------------------------------------------------------

 



 
j. The Subscriber is not subscribing for PPO Units as a result of or subsequent
to any advertisement, article, notice or other communication, published in any
newspaper, magazine or similar media or broadcast over television, radio, or the
internet, or presented at any seminar or meeting, or any solicitation of a
subscription by a person not previously known to the Subscriber in connection
with investments in securities generally.
 
k. The Subscriber agrees to be bound by all of the terms and conditions of the
Registration Rights Agreement and to perform all obligations thereby imposed
upon it.
 
l. All of the information that the Subscriber has heretofore furnished or which
is set forth herein is correct and complete as of the date of this Agreement,
and, if there should be any material change in such information prior to the
admission of the undersigned to the Company, the Subscriber will immediately
furnish revised or corrected information to the Company.
 
m. The Subscriber should check the Office of Foreign Assets Control (“OFAC”)
website at <http://www.treas.gov/ofac> before making the following
representations. The Subscriber represents that the amounts invested by it in
the Company in the Offering were not and are not directly or indirectly derived
from activities that contravene federal, state or international laws and
regulations, including anti-money laundering laws and regulations. Federal
regulations and Executive Orders administered by OFAC prohibit, among other
things, the engagement in transactions with, and the provision of services to,
certain foreign countries, territories, entities and individuals.  The lists of
OFAC prohibited countries, territories, persons and entities can be found on the
OFAC website at <http://www.treas.gov/ofac>.  In addition, the programs
administered by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or
entities in certain countries regardless of whether such individuals or entities
appear on the OFAC lists;
 
n. To the best of the Subscriber’s knowledge, none of: (1) the Subscriber; (2)
any person controlling or controlled by the Subscriber; (3) if the Subscriber is
a privately-held entity, any person having a beneficial interest in the
Subscriber; or (4) any person for whom the Subscriber is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs.  Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph.  The Subscriber agrees to promptly notify
the Company should the Subscriber become aware of any change in the information
set forth in these representations.  The Subscriber understands and acknowledges
that, by law, the Company may be obligated to “freeze the account” of the
Subscriber, either by prohibiting additional subscriptions from the Subscriber,
declining any redemption requests and/or segregating the assets in the account
in compliance with governmental regulations, and the Company or its agents may
also be required to report such action and to disclose the Subscriber’s identity
to OFAC.  The Subscriber further acknowledges that the Company may, by written
notice to the Subscriber, suspend the
 



--------------------------------------------------------------------------------

 
1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 
7

--------------------------------------------------------------------------------

 

redemption rights, if any, of the Subscriber if the Company reasonably deems it
necessary to do so to comply with anti-money laundering regulations applicable
to the Company, its agents or any of the Company’s other service
providers.  These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs;
 
o. To the best of the Subscriber’s knowledge, none of: (1) the Subscriber; (2)
any person controlling or controlled by the Subscriber; (3) if the Subscriber is
a privately-held entity, any person having a beneficial interest in the
Subscriber; or (4) any person for whom the Subscriber is acting as agent or
nominee in connection with this investment is a senior foreign political
figure2, or any immediate family3 member or close associate4 of a senior foreign
political figure, as such terms are defined in the footnotes below; and
 
p. If the Subscriber is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Subscriber receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Subscriber represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.
 
5. Transfer Restrictions.  The Subscriber acknowledges and agrees as follows:
 
a. The PPO Units, the shares of Common Stock, the Warrant and the Warrant Shares
have not been registered for sale under the Securities Act, in reliance on the
private offering exemption in Section 4(2) thereof; except as provided in the
Registration Rights Agreement, the Company does not intend to register the PPO
Units, the shares of Common Stock, the Warrant Shares and the Warrant under the
Securities Act at any time in the future; and the undersigned will not
immediately be entitled to the benefits of Rule 144 with respect to the PPO
Units, the shares of Common Stock and the Warrant.
 
b. The Subscriber understands that the certificates representing the Shares and
the Warrants, until such time as the Shares or Warrant Shares (as the case may
be)  have been registered under the Securities Act, shall bear a restrictive
legend in substantially the following



--------------------------------------------------------------------------------

 
2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.
 
4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 
8

--------------------------------------------------------------------------------

 

 
form (and a stop-transfer order may be placed against transfer of such
certificates or other instruments):


For U.S. Persons:


THE SECURITIES REPRESENTED HEREBY (AND THE SECURITIES ISSUABLE UPON THE EXERCISE
HEREOF) HAVE BEEN ISSUED PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”).  THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR
THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED UNLESS THE SECURITIES ARE REGISTERED UNDER THE
SECURITIES ACT OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT IS AVAILABLE.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING SUCH
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.


 
For Non-U.S. Persons:

 
THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY,
NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.
 
Furthermore, the Warrants issued to Subscribers purchasing Units in this
Offering in an offshore transaction outside the United States in reliance on
Regulation S will bear an additional restrictive legend to the following effect:
 
 
THIS WARRANT MAY NOT BE EXERCISED IN THE UNITED STATES OR BY OR ON BEHALF OF A
U.S. PERSON OR A PERSON IN THE UNITED STATES UNLESS THE UNDERLYING SECURITIES
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT AND THE APPLICABLE SECURITIES
LEGISLATION OF ANY SUCH STATE OR AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS IS AVAILABLE.  

 
9

--------------------------------------------------------------------------------

 

 


 
The legend(s) set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of such securities upon which it
is stamped, if (a) such securities are being sold pursuant to a registration
statement under the Securities Act, or (b) such holder delivers to the Company
an opinion of counsel, in a reasonably acceptable form, to the Company that a
disposition of the securities is being made pursuant to an exemption from such
registration.
 
c. No governmental agency has passed upon the PPO Units, the shares of Common
Stock, the Warrant Shares and the Warrant or made any finding or determination
as to the wisdom of any investments therein.
 
d. There are substantial restrictions on the transferability of the shares of
Common Stock, and if the Company decides to issue certificates representing the
shares of Common Stock, restrictive legends will be placed on any such
certificates.


6.           Indemnification.  The Subscriber agrees to indemnify and hold
harmless the Company,  any placement agent, dealer or finder in the Offering,
and their respective officers, directors, employees, agents, advisors, control
persons and affiliates from and against all losses, liabilities, claims,
damages, costs, fees and expenses whatsoever (including, but not limited to, any
and all expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Subscriber of any
covenant or agreement made by the Subscriber herein or in any other document
delivered in connection with this Agreement.  The Company agrees to indemnify
and hold harmless the Subscriber, and its respective officers, directors,
employees, agents, advisors, control persons and affiliates from and against all
losses, liabilities, claims, damages, costs, fees and expenses whatsoever
(including, but not limited to, any and all expenses incurred in investigating,
preparing or defending against any litigation commenced or threatened) based
upon or arising out of any actual or alleged false acknowledgment,
representation or warranty, or misrepresentation or omission to state a material
fact, or breach by the Company of any covenant or agreement made by the Company
herein or in any other document delivered in connection with this Agreement.
 
7.           Irrevocability; Binding Effect.  The Subscriber hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Subscriber,
except as required by applicable law, and that this Agreement shall survive the
death or disability of the Subscriber and shall be binding upon and inure to the
benefit of the parties and their heirs, executors, administrators, successors,
legal representatives and permitted assigns.  If the Subscriber is more than one
person, the obligations of the Subscriber hereunder shall be joint and several
and the agreements, representations, warranties and acknowledgments herein shall
be deemed to be made by and be binding upon each such person and such person’s
heirs, executors, administrators, successors, legal representatives and
permitted assigns.


8.           Modification.  This Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.
 

 
10

--------------------------------------------------------------------------------

 



 
9.           Immaterial Modifications to the Registration Rights Agreement. The
Company may, at any time prior to the initial Closing, amend the Registration
Rights Agreement if necessary to clarify any provision therein, without first
providing notice or obtaining prior consent of the Subscriber.
 
10.           Notices.  All notices or other communications which are required
or permitted under this Agreement shall be in writing and sufficient if
transmitted by hand delivery, by facsimile transmission, by registered or
certified mail, postage pre-paid, by electronic mail, or by nationally
recognized overnight carrier, to the persons at the addresses set forth below
(or at such other address as may be provided hereunder), and shall be deemed to
have been delivered (i) if transmitted by hand delivery, as of the date
delivered, (ii) if transmitted by facsimile or electronic mail, as of the date
so transmitted with an automated confirmation of delivery, (iii) if transmitted
by nationally recognized overnight carrier, as of the Business Day following the
date of delivery to the carrier, and (iv) if transmitted by registered or
certified mail, postage pre-paid, on the third Business Day following posting
with the U.S. Postal Service: (a) if to the Company, at the address set forth
above, or (b) if to the Subscriber, at the address set forth on the signature
page hereof (or, in either case, to such other address as the party shall have
furnished in writing in accordance with the provisions of this Section 10).


11.           Assignability.  This Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Subscriber and
the transfer or assignment of the PPO Units, the shares of Common Stock, the
Warrant or the shares of Common Stock underlying the Warrants shall be made only
in accordance with all applicable laws.


12.           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without reference to the
principles thereof relating to the conflict of laws.
 
13.           Arbitration.  The parties agree to submit all controversies to
arbitration in accordance with the provisions set forth below and understand
that:


(a)           Arbitration is final and binding on the parties.


(b)           The parties are waiving their right to seek remedies in court,
including the right to a jury trial.


(c)           Pre-arbitration discovery is generally more limited and different
from court proceedings.


(d)           The arbitrator’s award is not required to include factual findings
or legal reasoning and any party’s right to appeal or to seek modification of
rulings by arbitrators is strictly limited.


(e)           The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry.

 
11

--------------------------------------------------------------------------------

 





(f)           All controversies which may arise between the parties concerning
this Agreement shall be determined by arbitration pursuant to the rules then
pertaining to the Financial Industry Regulatory Authority in New York City, New
York.  Judgment on any award of any such arbitration may be entered in the
Supreme Court of the State of New York or in any other court having jurisdiction
of the person or persons against whom such award is rendered.  Any notice of
such arbitration or for the confirmation of any award in any arbitration shall
be sufficient if given in accordance with the provisions of this Agreement.  The
parties agree that the determination of the arbitrators shall be binding and
conclusive upon them.


14.           Blue Sky Qualification.  The purchase of PPO Units under this
Agreement is expressly conditioned upon the exemption from qualification of the
offer and sale of the PPO Units from applicable federal and state securities
laws.  The Company shall not be required to qualify this transaction under the
securities laws of any jurisdiction and, should qualification be necessary, the
Company shall be released from any and all obligations to maintain its offer,
and may rescind any sale contracted, in the jurisdiction.


15.           Use of Pronouns.  All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.


16.           Confidentiality.  The Subscriber acknowledges and agrees that any
information or data the Subscriber has acquired from or about the Company, not
otherwise properly in the public domain, including, without limitation, the
business summary of the Company, was received in confidence.  The Subscriber
agrees not to divulge, communicate or disclose, except as may be required by law
or for the performance of this Agreement, or use to the detriment of the Company
or for the benefit of any other person, or misuse in any way, any confidential
information of the Company, including any scientific, technical, trade or
business secrets of the Company and any scientific, technical, trade or business
materials that are treated by the Company as confidential or proprietary,
including, but not limited to, ideas, discoveries, inventions, developments and
improvements belonging to the Company and confidential information obtained by
or given to the Company about or belonging to third parties.


17.           Miscellaneous.


(a)           This Agreement, together with the Registration Rights Agreement,
constitute the entire agreement between the Subscriber and the Company with
respect to the subject matter hereof and supersede all prior oral or written
agreements and understandings, if any, relating to the subject matter
hereof.  The terms and provisions of this Agreement may be waived, or consent
for the departure therefrom granted, only by a written document executed by the
party entitled to the benefits of such terms or provisions.

 
12

--------------------------------------------------------------------------------

 





(b)           The representations and warranties of the Company and the
Subscriber made in this Agreement shall survive the execution and delivery
hereof and delivery of the Common Stock and the Warrants contained in the PPO
Units.


(c)           Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Agreement and the transactions
contemplated hereby, whether or not the transactions contemplated hereby are
consummated.


(d)           This Agreement may be executed in one or more original or
facsimile counterparts, each of which shall be deemed an original, but all of
which shall together constitute one and the same instrument.


(e)           Each provision of this Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Agreement.


(f)           Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Agreement as set forth in the text.


(g)           The Subscriber understands and acknowledges that there may be
multiple Closings for the Offering.


(h)           The Subscriber hereby agrees to furnish the Company such other
information as the Company may request prior to the Closing with respect to its
subscription hereunder.


18.           Omnibus Signature Page.  This Agreement is intended to be read and
construed in conjunction with the Registration Rights Agreement pertaining to
the issuance by the Company of the PPO Units, the shares of Common Stock, the
Warrant, the Warrant Shares and the shares of Common Stock underlying the
Warrant to subscribers in the Offering.  Accordingly, pursuant to the terms and
conditions of this Agreement and such related agreements, it is hereby agreed
that the execution by the Subscriber of this Agreement, in the place set forth
herein, shall constitute agreement to be bound by the terms and conditions
hereof and the terms and conditions of the Registration Rights Agreement, with
the same effect as if each of such separate but related agreement were
separately signed.


19.           Public Disclosure.  Neither the Subscriber nor any officer,
manager, director, member, partner, stockholder, employee, affiliate, affiliated
person or entity of the Subscriber shall make or issue any press releases or
otherwise make any public statements or make any disclosures to any third person
or entity with respect to the transactions contemplated herein and will not make
or issue any press releases or otherwise make any public statements of any
nature whatsoever with respect to the Company without the Company’s express
prior approval.  The Company has the right to withhold such approval in its sole
discretion.
 

 
13

--------------------------------------------------------------------------------

 

ANTI-MONEY LAUNDERING REQUIREMENTS


The USA PATRIOT Act
 
What is money laundering?
How big is the problem and why is it important?
 
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad.  The Act imposes new anti-money laundering
requirements on brokerage firms and financial institutions.  Since April 24,
2002 all brokerage firms have been required to have new, comprehensive
anti-money laundering programs.
 
To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
 
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities.  Money
laundering occurs in connection with a wide variety of crimes, including illegal
arms sales, drug trafficking, robbery, fraud, racketeering, and terrorism.
 
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets.  According to the U.S.
State Department, one recent estimate puts the amount of worldwide money
laundering activity at $1 trillion a year.



What are we required to do to eliminate money laundering?
 
Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transaction and ensure compliance with the new laws.
 
As part of our required program, we may ask you to provide various
identification documents or other information.  Until you provide the
information or documents we need, we may not be able to effect any transactions
for you.

 


 

 
14

--------------------------------------------------------------------------------

 

 
How to subscribe for PPO Units in the private offering of
 
WaferGen Bio-systems, Inc.:


1.
Date and Fill in the number of PPO Units being purchased and Complete and Sign
the Omnibus Signature Page.



2.
Initial the Investor Certification page.



3.
Complete and return the Investor Profile and, if applicable, Wire Transfer
Authorization attached to this Subscription Agreement.



4.
Fax or email all forms and then send all signed original documents to:



DiAnn Ellis
Spencer Trask Ventures, Inc.
1700 East Putnam Avenue, 14th Floor
Old Greenwich, Ct. 06870
Facsimile Number:  (212) 829-4424
Telephone Number:  (212) 326-9200, ext. 672
E-mail Address:  dellis@spencertrask.com


5.
If you are paying the Purchase Price by check, a check for the exact dollar
amount of the Purchase Price for the number of PPO Units you are purchasing
should be made payable to the order of “Signature Bank, Escrow Agent for
WAFERGEN BIO-SYSTEMS, INC.” and should be sent to DiAnn Ellis with your other
subscription documents.



6.
If you are paying the Purchase Price by wire transfer, you should send a wire
transfer for the exact dollar amount of the Purchase Price for the number of PPO
Units you are purchasing according to the following instructions:



Bank:
Signature Bank
261 Madison Avenue
New York, New York 10016
Attn: Cliff Broder
ABA Routing #:
026013576
Account Name
Signature Bank as Escrow Agent for WaferGen Bio-systems, Inc.
Account #:
1501012080
Swift Code
SIGNUS33 (for foreign wires only)
Reference:
[Insert the Name of Subscriber exactly as it appears on the Omnibus Signature
Page]

Thank you for your interest,

 
15

--------------------------------------------------------------------------------

 



WaferGen Bio-systems, Inc.
WAFERGEN BIO-SYSTEMS, INC.
OMNIBUS SIGNATURE PAGE TO
SUBSCRIPTION AGREEMENT AND
REGISTRATION RIGHTS AGREEMENT
 
IN WITNESS WHEREOF, the Subscriber hereby executes this Subscription Agreement
and the Registration Rights Agreement.
 
Dated:                                                      , 2009




SUBSCRIBER
(individual)                                                                           SUBSCRIBER
(entity)




Signature                                                                                                         
Name of Entity




Print
Name                                                                                                      
Signature




          Print Name:                                                           
Signature (if Joint Tenants or Tenants in Common)
          Title:                                                           


Address of Principal Residence: Address of Executive Offices:










Social Security
Number(s):                                                                           IRS
Tax Identification Number:




Telephone
Number:                                                                                      
Telephone Number:




Facsimile
Number:                                                                                         
Facsimile Number:




E-mail
Address:                                                                                             
E-mail Address:








X           $1.25                      =           $                                
Number of PPO Units                Price per PPO
Unit                           Purchase Price



 
16

--------------------------------------------------------------------------------

 



WAFERGEN BIO-SYSTEMS, INC.
 
IN WITNESS WHEREOF, the Company has duly executed this Subscription Agreement.
 
WAFERGEN BIO-SYSTEMS, INC.








By:                                                                           
      Name:               Alnoor Shivji
      Title:                 Chief Executive Officer, President
and Chairman of the Board
 


 

 
17

--------------------------------------------------------------------------------

 
Appendix A

Appendix A
WAFERGEN BIO-SYSTEMS, INC.
INVESTOR CERTIFICATION


For Individual Accredited Investors Only
(all Individual Accredited Investors must INITIAL where appropriate):


Initial _______
I have a net worth (including home, furnishings and automobiles) in excess of
$1,000,000 either individually or through aggregating my individual holdings and
those in which I have a joint, community property or other similar shared
ownership interest with my spouse.

Initial _______
I have had an annual gross income for the past two years of at least $200,000
(or $300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.



 
For Non-Individual Accredited Investors

 
(all Non-Individual Accredited Investors must INITIAL where appropriate):



Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.

Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least $5 million and was
not formed for the purpose of investing in the Company.

Initial _______
The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.

Initial _______
The investor certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of this Agreement.

Initial _______
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors.

Initial _______
The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.

Initial _______
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.

Initial _______
The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding $5,000,000 and not formed for
the specific purpose of investing in the Company.

Initial _______
The investor certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.

Initial _______
The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.

Initial _______
The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act, or a registered investment company.


 
18

--------------------------------------------------------------------------------

 
Appendix A

 
WAFERGEN BIO-SYSTEMS, INC.

 
INVESTOR CERTIFICATION (continued)



 
For Non-U.S. Person Investors

(all Investors who are not a U.S. Person must INITIAL this section):


Initial _______
The Investor is not a “U.S. Person” as defined in Regulation S; and specifically
the Subscriber is not:



 
A.
a natural person resident in the United States of America, including its
territories and possessions (“United States”);

 
B.
a partnership or corporation organized or incorporated under the laws of the
United States;

 
C.
an estate of which any executor or administrator is a U.S. Person;

 
D.
a trust of which any trustee is a U.S. Person;

 
E.
an agency or branch of a foreign entity located in the United States;

 
F.
a non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;

 
G.
a discretionary account or similar account (other than an estate or trust) held
by a dealer or other fiduciary organized, incorporated, or (if an individual)
resident in the United States; or

 
H.
a partnership or corporation: (i) organized or incorporated under the laws of
any foreign jurisdiction; and (ii) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Act) who are not natural persons, estates or
trusts.



 
And, in addition:



 
I.
the Subscriber was not offered the Units in the United States;

 
J.
at the time the buy-order for the Units was originated, the Subscriber was
outside the United States; and

 
K.
the Subscriber is purchasing the Units for its own account and not on behalf of
any U.S. Person (as defined in Regulation S) and a sale of the Units has not
been pre-arranged with a Subscriber in the United States.


 
19

--------------------------------------------------------------------------------

 
Appendix A

[Missing Graphic Reference]




WAFERGEN BIO-SYSTEMS, INC.
                          Investor Profile
(Must be completed by Investor)


a)           Section A - Personal Investor Information


Investor Name(s):
_________________________________________________________________________
Individual executing Profile or Trustee:
________________________________________________________
Social Security Numbers / Federal I.D. Number:
_________________________________________________


Date of Birth:                             _________________   Marital
Status:  _______________________
Joint Party Date of Birth:         _________________   Investment Experience
(Years):    __________
Annual Income:                        _________________   Liquid Net Worth:
_____________________
Net Worth:                                _________________
Tax Bracket:                                ______ 15% or below       _____ 25%
- 27.5%       _____ Over 27.5%
Investment Objectives (circle one or more):Preservation of Capital,
 
Income, Capital Appreciation, Trading Profits, Speculation or Other (please
specify) * See definitions on following page

Home Street Address:
______________________________________________________________________
Home City, State & Zip Code:
_______________________________________________________________
Home Phone: ________________________ Home Fax: _____________________  Home
Email: _________
Employer:
_______________________________________________________________________________
Employer Street Address:
___________________________________________________________________
Employer City, State & Zip Code:
____________________________________________________________
Bus. Phone: __________________________ Bus. Fax: __________________________ Bus.
Email: _______
Type of Business:
_________________________________________________________________________
Spencer Trask Account Executive / Outside Broker/Dealer:
________________________________________
If you are a United States citizen, please list the number and jurisdiction of
issuance of any other government-issued document evidencing residence and
bearing a photograph or similar safeguard (such as a driver’s license or
passport), and provide a photocopy of each of the documents you have listed.
________________________________________________________________________________________
If you are NOT a United States citizen, for each jurisdiction of which you are a
citizen or in which you work or reside, please list (i) your passport number and
country of issuance or (ii) alien identification card number AND (iii) number
and country of issuance of any other government-issued document evidencing
nationality or residence and bearing a photograph or similar safeguard, and
provide a photocopy of each of these documents you have listed.  These
photocopies must be certified by a lawyer as to authenticity.
________________________________________________________________________________________



 
20

--------------------------------------------------------------------------------

 
Appendix A

b)Section B – Certificate Delivery Instructions


____ Please deliver Shares to the Employer Address listed in Section A.
____ Please deliver Shares to the Home Address listed in Section A.
____ Please deliver Shares to the following address:
_________________________________.


 Section C – Form of Payment – Check or Wire Transfer


____ Check payable to Signature Bank, As Escrow Agent for Wafergen Bio-systems,
Inc.
____ Wire funds from my outside account according to the "How to subscribe for
Units" Page.
____ Wire funds from my Spencer Trask Account - See Following Page.
____ The funds for this investment are rolled over, tax deferred from _________
within the allowed 60 day window.


(a) Please check if you are a FINRA member or affiliate of a FINRA member firm:
________


_________________________                                                                       ______________________
Investor
Signature                                                                                                Date


Investor
Signature                                                                                                Date



 
21

--------------------------------------------------------------------------------

 
Appendix A

Investment Objectives: The typical investment listed with each objective are
only some examples of the kinds of investments that have historically been
consistent with the listed objectives.  However, neither Wafergen Bio-systems,
Inc. nor Spencer Trask Ventures, Inc. can assure that any investment will
achieve your intended objective.  You must make your own investment decisions
and determine for yourself if the investments you select are appropriate and
consistent with your investment objectives.


Neither WaferGen Bio-systems, Inc. nor Spencer Trask Ventures, Inc. assume
responsibility to you for determining if the investments you selected are
suitable for you.


Preservation of Capital: An investment objective of Preservation of Capital
indicates you seek to maintain the principal value of your investments and are
interested in investments that have historically demonstrated a very low degree
of risk of loss of principal value.  Some examples of typical investments might
include money market funds and high quality, short-term fixed income products.


Income:  An investment objective of Income indicates you seek to generate from
investments and are interested in investments that have historically
demonstrated a low degree of risk of loss of principal value.  Some examples of
typical investments might include high quality, short and medium-term fixed
income products, short-term bond funds and covered call options.


Capital Appreciation:  An investment objective of Capital Appreciation indicates
you seek to grow the principal value of your investments over time and are
willing to invest in securities that have historically demonstrated a moderate
to above average degree of risk of loss of principal value to pursue this
objective.  Some examples of typical investments might include common stocks,
lower quality, medium-term fixed income products, equity mutual funds and index
funds.


Trading Profits: An investment objective of Trading Profits indicates you seek
to take advantage of short-term trading opportunities, which may involve
establishing and liquidating positions quickly.  Some examples of typical
investments might include short-term purchases and sales of volatile or low
priced common stocks, put or call options, spreads, straddles and/or
combinations on equities or indexes.  This is a high-risk strategy.


Speculation:  An investment objective of Speculation indicates you seek a
significant increase in the principal value of your investments and are willing
to accept a corresponding greater degree of risk by investing in securities that
have historically demonstrated a high degree of risk of loss of principal value
to pursue this objective.  Some examples of typical investments might include
lower quality, long-term fixed income products, initial public offerings,
volatile or low priced common stocks, the purchase of sale of put or call
options, spreads, straddles and/or combinations on equities or indexes, and the
use of short-term or day trading strategies.


Other:  Please specify.



 
22

--------------------------------------------------------------------------------

 
Appendix A

 
Memorandum
Wire Transfer Authorization


TO:           Lydia Soler - Operations Manager
             Spencer Trask Ventures, Inc.


RE:           Client Wire Transfer Authorization
             WAFERGEN BIO-SYSTEMS, INC.


DATE:     ________________




This memorandum authorizes the transfer of the following listed funds from my
Spencer Trask Brokerage Account as follows:
 


Spencer Trask Brokerage Account #    ______________________


Wire Amount                                          $______________________


BANK NAME:  SIGNATURE BANK
2.            ABA NUMBER: 026013576
 
3.            A/C NAME:        SIGNATURE BANK, AS ESCROW AGENTFOR WAFERGEN
BIO-SYSTEMS, INC.
 
4.            SWIFT CODE:  SIGNUS33 (for foreign wires only)
 
            A/C Number:
           REFERENCE:
           SUBSCRIBER LEGAL NAME __________________________________


       TAX ID NUMBER                       __________________________________


       SUBSCRIBER ADDRESS        __________________________________
     

FBO:                         ________________________________________________
  

Investment Title:    ________________________________________________


Signature:                ________________________________________________


Signature:                ________________________________________________
(Joint Signature)





 
 
23

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------